             Case 3:21-cr-00121-VAB Document 1 Filed 07/20/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                        Grand Jury H-19-1

 UNITED STATES OF AMERICA                         CRIMINAL NO.      ;r;l.\C rt \2.( Vt\-b Is J}ufil\
         v.                                       VIOLATIONS:

 LAMONT FIELDS                                    18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                  (Unlawful Possession of a Firearm and
                                                  Ammunition by a Prohibited Person)


                                          INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                     (Unlawful Possession of a Firearm by a Prohibited Person)

        1.       On or about March 24, 2021, in the District of Connecticut, the defendant

LAMONT FIELDS, having been, and knowing that he had been, convicted of a crime punishable

by imprisonment for a term exceeding one year in the Superior Court of the State of Connecticut,

specifically:

              a. Carrying a Dangerous Weapon, in violation of Conn. Gen. Stat. § 53-206, on or
                 about August 1, 2017; and

              b. Criminal Possession of a Weapon, in violation of Conn. Gen. Stat. § 53a-217, on
                 or about October 2, 2018;

did knowingly possess a firearm in and affecting commerce, specifically, a loaded .357 caliber

Glock 31 pistol, bearing serial number BPP A52 l, which had been shipped and transported in

interstate and foreign commerce.

        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
             Case 3:21-cr-00121-VAB Document 1 Filed 07/20/21 Page 2 of 3




                                          COUNT TWO
                    (Unlawful Possession of Ammunition by a Prohibited Person)

        2.       On or about May 13, 2021, in the District of Connecticut, the defendant LAMONT

FIELDS, having been, and knowing that he had been, convicted of a crime punishable by

imprisonment for a term exceeding one year in the Superior Court of the State of Connecticut,

specifically:

              a. Carrying a Dangerous Weapon, in violation of Conn. Gen. Stat. § 53-206, on or
                 about August 1, 2017; and

              b. Criminal Possession of a Weapon, in violation of Conn. Gen. Stat. § 53a-217, on
                 or about October 2, 2018;

did knowingly possess ammunition in and affecting commerce, specifically, six (6) rounds of

Blazer 9mm Luger ammunition, and two (2) rounds of FC 9mm Luger ammunition, which had

been shipped and transported in interstate and foreign commerce, contained in the magazine of a

Glock-style 9mm pistol with no serial number.

        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                   FORFEITURE ALLEGATION
                                       (Firearm Offenses)

        3.       Upon conviction of Count One or Two of this Indictment, the defendant LAMONT

FIELDS shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

and Title 28, United States Code, Section 246l(c), all firearms and ammunition involved in the

commission of the offense including, but not limited to, the following:

              a. One .3 57 caliber Glock 31 pistol, bearing serial number BPP A521, seized on March
                 24, 2021;

              b. Ten rounds of .357 caliber ammunition, seized on March 24, 2021;

              c. One Glock-style 9mm pistol, with no serial number, seized on May 13, 2021;

              d. Six rounds of Blazer 9mm Luger ammunition, seized on May 13, 2021; and

              e. Two rounds ofFC 9mm Luger ammunition, seized on May 13, 2021.
                                                  2
         Case 3:21-cr-00121-VAB Document 1 Filed 07/20/21 Page 3 of 3




       All in accordance with Title 18, United States Code, Section 924( d); Title 28, United States

Code, Section U.S.C. § 2461(c); Title 21, United States Code, Section 853; and Rule 32.2(a) of

the Federal Rules of Criminal Procedure.



                                                         /s/




   NARDCBOYLE
ACTING UNITED STATES



ROBERTS.RUFF
ASSISTANT UNITED STATES ATTORNEY




                                                 3
